Exhibit DEBT EXTINGUISHMENT AGREEMENT THIS DEBT EXTINGUISHMENT AGREEMENT (this “Agreement”) is made effective as of the 2nd day of October 2009, by and between The Loev Law Firm, PC (“Creditor”) and RX Scripted, Inc. (the “Company”), each a “Party” and collectively the “Parties.” PRELIMINARY STATEMENTS 1. The Company owes Creditor an aggregate of $45,830.31 (the “Debt”) as of the date of this Agreement pursuant to and in connection with (a) a Convertible Promissory Note dated on or around March 11, 2008, with an effective date of September 18, 2007 (the “Note”, as amended, modified and extended from time to time); and (b) outstanding legal fees owed by the Company to the Creditor in consideration for legal services rendered to the Company by Creditor (the “Legal Fees”); 2. The Company and certain shareholders of the Company, including Creditor (the “Shareholders”), have previously entered into a Stock Purchase Agreement (the “Purchase Agreement”), pursuant to which the Shareholders have agreed to sell a controlling interest in the Company; and 3. A required condition to the closing of the Purchase Agreement is the forgiveness by the Creditor of the Debt, the extinguishment of the Note and the forgiveness of the Legal Fees. NOW, THEREFORE, in consideration of the mutual agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties do hereby agree as follows: 1.Debt Forgiveness and Note Extinguishment. The
